REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to explanations of artificial intelligence based recommendations.

[2]	Prior art was found for the claims as follows:
Odibat et al. (Odibat) [US 2018/0293292 A1] discloses the following claim limitations:
A system, comprising:
a memory that stores computer-executable components ([0088], a program stored on computer readable medium);
a processor, operably coupled to the memory, that executes the computer- executable components stored in the memory, wherein the computer-executable components comprise ([0084], a processor:
a training component that receives a first training dataset ([0021], a first training set) comprising first feature vectors ([0019], features), first classes and first explanations ([0018], classes and reason codes are combined), and a combination component that combines the first classes and the first explanations to produce first augmented labels explanations ([0018], classes and reason codes are combined).

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “a second training dataset that comprises the first feature vectors and the first augmented labels;
a classifier, trained on the second training dataset, that analyses second feature vectors and generates second augmented labels; and
a decomposing component that decomposes the second augmented labels, using the classifier, to generate second classes and second explanations”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488